Citation Nr: 9923495	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for psychogenic pain 
disorder, manifested by an irritable bowel and bowel 
adhesions, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran had (unverified) active duty from December 1939 
to January 1945.
 
As noted in prior Board of Veterans' Appeals (Board) remands, 
the veteran's claims folder was not located at the RO, and 
the RO has created a temporary "rebuilt" folder, consisting 
of incomplete copies of service medical records and some 
duplicate copies received from the veteran, as well as post-
service correspondence and treatment records.  
 
This particular matter comes before the Board on appeal from 
an RO decision dated in September 1993. which recognized 
service connection for psychogenic pain disorder, manifested 
by an irritable bowel and bowel adhesions, and assigned a 10 
percent evaluation from March 1, 1992 (it is pretty clear 
from a review of the record service connection was 
established for a nervous disorder - now characterized as 
noted above - just subsequent to the veteran's separation 
from service).  It was stated in that rating action that the 
irritable bowel syndrome and abdominal adhesions were part of 
the psychogenic pain disorder and could not be rated 
separately.  A notice of disagreement was received in 
February 1994.  A statement of the case was issued in March 
1994.  A substantive appeal was received from the veteran in 
April 1994.  In May 1996 and again in March 1998, this claim 
was remanded to the RO for further development.  

Finally, as noted in the prior Board remands, the veteran's 
September 1993 statement additionally raised the issue of 
entitlement to service connection for a hernia.  The claim 
was not developed at the RO, and the matter is again referred 
to the RO for all action deemed appropriate.  


REMAND

In the March 1998 Board remand, the Board pointed out that 
the rating criteria pertaining to psychiatric disorders 
changed during the pendency of this appeal.  See 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996).  The 
Board noted that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court), in 
Karnas v. Derwinski, has held that consideration of both old 
and new criteria must be accomplished by the RO in these 
circumstances, with the criteria most favorable to the 
veteran's claim being used.  Since the new criteria 
pertaining to psychiatric disorders had not been considered 
in rating the veteran's psychogenic pain disorder, manifested 
by an irritable bowel and bowel adhesions, further RO 
consideration was deemed necessary by the Board.  

The Board was also of the opinion that another psychiatric 
examination should be administered to accurately assess the 
severity of the veteran's current condition. 

Further, the Board pointed out that Note 4 of the old 
diagnostic code for psychoneurotic disorders indicated that 
when there were two diagnoses, one organic and one 
psychological covering the same disability the disorder will 
be rated under the code representing the major degree of 
disability; and that under the new criteria 38 C.F.R. 
§ 4.126(d) when a single disability has been diagnosed as 
both a physical condition and mental disorder the disorder 
will be rated under the diagnostic code for the dominant 
(more disabling) aspect of the condition.  Therefore, the 
Board noted that consideration should also be given to 
38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon 
syndrome), and in that regard held that a gastrointestinal 
examination was also in order.  

This matter was therefore remanded for psychiatric and 
gastrointestinal examinations, and for consideration of both 
the new and old criteria for rating psychiatric disorders, as 
well as the Diagnostic Code 7319.  

A review of the record subsequent to the March 1998 remand 
reveals that a VA gastrointestinal examination was 
accomplished in June 1998.  However, a scheduled VA 
psychiatric examination was canceled.  The evidence reflects 
that this examination was either canceled by the Medical 
Administration Services (MAS) or by the veteran because he 
withdrew his claim. 

Further, a review of a October 1998 supplemental statement of 
the case (which is an indication that the veteran may not 
have withdrawn his claim) indicates that only the old 
criteria pertaining to mental disorders were considered in 
evaluating the service-connected psychogenic pain disorder, 
manifested by an irritable bowel and bowel adhesions (the 
criteria for irritable bowel syndrome were also considered).  

As such, the RO must again review the veteran's claim for an 
increased rating for psychogenic pain disorder, manifested by 
an irritable bowel and bowel adhesions.  It is noted that the 
Court, in Stegall v. West, 11 Vet. App. 268 (1998), held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand orders.

The Board notes that recently, in the case of Rhodan v. West, 
12 Vet. App. 55 (1998), the Court held that in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.  The 
applicability of Rhodan should be considered in 
readjudicating this claim.  

Under the circumstances, the Board finds that the above 
claims must be REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
his representative and determine whether 
the veteran has in fact withdrawn his 
appeal.  The writing requirement of 
38 C.F.R. § 20.204(c) should be pointed 
out to these parties.  

2.  If the veteran indicates that the 
appeal has not been withdrawn (or if he 
does not respond to the inquiry in this 
regard), the RO should then inform the 
veteran and his representative of the 
criteria of 38 C.F.R. § 3.655.

3.  The RO should then have number 3 of 
the March 12, 1998 remand accomplished 
which includes  re-scheduling a VA 
psychiatric examination. 

4.  The RO should again review the claim 
for entitlement to an increased 
evaluation for the service-connected 
psychogenic pain disorder, manifested by 
an irritable bowel and bowel adhesions 
from the date of the original claim.  If 
it is determined that this disability is 
the major and/or dominant disability it 
should be appropriately rated under a 
psychiatric diagnostic code (as opposed 
to Diagnostic Code 7319), consideration 
should be given to both the old and new 
criteria for such disorders; 
consideration should be given to the 
effective date of this change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  Thereafter, the veteran and 
his representative should be furnished a 
supplemental statement of the case (which 
addresses both the old and new rating 
criteria, including in the Reasons and 
Bases). 

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  By 


this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

							

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


